
	
		I
		112th CONGRESS
		2d Session
		H. R. 5266
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Olson introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  4,4’-Oxydiphthalic anhydride.
	
	
		1.4,4’-Oxydiphthalic
			 anhydride
			(a)In
			 generalHeading 9902.05.13 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 4,4’-Oxydiphthalic anhydride) is amended by striking the date in the effective
			 period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
